Title: To James Madison from Batran G. Hipkins, 12 July 1813 (Abstract)
From: Hipkins, Batran G.
To: Madison, James


12 July 1813, Washington. “Conceiving myself to have been much aggrieved by an act of the late secretary of the Navy, & having in vain applied to his successor for redress, I am under the necessity of making an appeal to you. I know that these appeals are not common, & probably it is only on an occation like the present, when condemnation instead of following guilt has preceeded tryal when an application to the head of the department has been repulsed without a hearing, that such appeals can be justified. Feelings sensibly the wrongs I have suffered, and confiding in that high sense of Justice, which is one of the attributes of your exalted character, I approach you, Sir, with the full persuation, that you will not consider this effort on my part to obtain justice, as indecorous either to yourself or to any officer acting under your orders. When the Flag of the U. States, had been insulted, by an attack in the year 1807 on the Frigate Chesapeake, by a British ship of War I offered my services to my Country in the hope of contributing in some degree to avenge the insult, & I was accordingly appointed a Sailing-Master in the Navy of the United States, since that period I have been successively, under the orders of Commodore Decatur Captain Hull & Capt. Shaw & whose good opinion, I believe I possess, about two years since I was ordered to Saint Marys under the command of Capt. ⟨C⟩ampbell, & from whom apparently I have recd. many testimonials of approbation. While on that Station a few inferior officers, whose obliquity had come under my notice, frequently, conspired to injure me, [illegible] and presented to Captain Campbell, Charges against me, which were transmitted to the Secretary of the Navy, who without affording me a hearing or the slightest opportunity of shewing how, malicious & unfounded the Charges were, dismissed me from the service. In this act of dismissal, without a hearing, I feel myself deeply aggreived, & my character dearer to me than any other consideration Sensibly affected. To obtain redress I have proceeded hither from Saint Marys, and from your Justice, I trust that this long and expensive Journey, will not have been in vain. I ask a Court Martial, or that my conduct may be strictly enquired into in any other manner, that you may deem most expedient—& should the result prove that any part of my conduct merits reproach, I shall without a murmur submit to any sentence which the Court may find against me, but conscious rectitude buoys me with the persuation of a complete and Honorable acquital. There is now in the Navy office a memorial signed by several officers & Commanders on the Saint Marys Station, addressed to you, praying that I might have a hearing, for this memorial I have applied to Honble. Secretary of the Navy, but have not recd. it, otherwise I would have the honor of presenting it to you.
“My Character & connections are Known to the Honorable James Monroe—Mr. Roane, Mr Newton, & Mr Taylor of Virginia and many others.”
Adds in a postscript: “I have in my possession a letter from Major Laval of the Army [not found], who confered with Mr. Hamilton on the Subject of my dismissal, stating, that Mr H. gave him possitive assurance, that I should have every justice done me, should it become necessary, I will without delay repair to Charleston in order to see Mr Hamilton on the Subject.”
